         Case 1:18-cv-10595-ER Document 19 Filed 12/17/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

ROBERT G. LOPEZ                                           No. 18-cv-10595-ER
                                      Plaintiff,
             v.                                         TRUE RELIGION SALES, LLC’s
                                                        CORPORATE DISCLOSURE
TRUE RELIGION SALES, LLC,                               STATMENT
CHARI&CONYC, LLC,
PROJECT SOCIAL T, LLC,
BOWERY APPAREL, LLC,
PINT SIZE INK, INC.,
SPEEDY ROMEO, LLC,
URBAN OUTFITTERS, INC.,
ALIFE HOLDINGS, LLC,
THE ENDURANCE INTERNATIONAL GROUP,
INC.,
FOX AND JANE LLC,
SQUARESPACE, INC.,
DEPOP, INC., and
CONBODY, INC.
                                  Defendants.

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant True

Religion Sales, LLC hereby identifies its parent corporation and any publicly held

corporation owning 10% or more of its stock as follows:

           True Religion Sales, LLC is a wholly owned subsidiary of Guru Denim

             LLC.

           Guru Denim LLC is a wholly owned subsidiary of True Religion Apparel,

             Inc.

           True Religion Apparel, Inc. is a wholly owned subsidiary of TRLG

             Intermediate Holdings, LLC.

           TRLG Intermediate Holdings, LLC is a privately held company.
  Case 1:18-cv-10595-ER Document 19 Filed 12/17/18 Page 2 of 3



DATED this 17th day of December, 2018.


                              SNELL & WILMER L.L.P.


                              By: s/ Taryn J. Gallup
                                 Taryn J. Gallup (TG3200)
                                 One Arizona Center
                                 400 East Van Buren Street, Suite 1900
                                 Phoenix, AZ 85004
                                 Telephone: 602-382-6000
                                 Fax: 602-382-6070


                              Attorneys for Defendant True Religion Sales,
                              LLC




                                 2
             Case 1:18-cv-10595-ER Document 19 Filed 12/17/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2018, I electronically transmitted the

foregoing document to the Clerk’s Office using the CM/ECF System of filing and

transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

                              Robert G. Lopez
                              230 Clinton St. Apt. #11C
                              New York, NY 10002
                              lesclothing@gmail.com
                              Plaintiff

                              Adrienne May Hollander
                              Arent Fox LLP (NYC)
                              1301 Avenue of Americas, Floor 42
                              New York, NY 10019
                              212-484-3900
                              adrienne.hollander@arentfox.com
                              Counsel for Alife Holdings, LLC

                              Darren M. Geliebter
                              Lombard & Geliebter, L.L.P.
                              305 Broadway, 7th Floor
                              New York, NY 10007
                              (212) 233-4444
                              dgeliebter@lgtrademark.com
                              Robert Modica, Jr.
                              Gordon Rees Scully Mansukhani LLP
                              1 Battery Plaza, 28th Floor
                              New York, NY 10004
                              (212)-269-5500
                              rmodica@gordonrees.com
                              Counsel for Urban Outfitters Inc.

                                                  s/ Taryn J. Gallup
4816-3262-6563




                                              3
